JOSEPH, P.J.
In this dissolution case the only issue was the division of marital property. The value of assets awarded husband was substantially larger than of those awarded wife; to correct the disparity wife was given a judgment against husband. In this appeal husband challenges the amount of that judgment, as well as the interest factor. The decree is affirmed in those respects.
However, the court ordered that the judgment also be against husband’s corporations. The corporations were not parties to this action, and no judgment or decree could be entered against them. Provisions of the decree purporting to affect Easterla Properties, Inc., and Springfield Dairy Queen, Inc., shall be stricken.
Affirmed as modified. Costs to appellant.